  Case 3:19-cr-30046-SMY Document 7 Filed 04/10/19 Page 1 of 4 Page ID #29




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                    )
                                             )
                              Plaintiff,     )
                                             )
               vs.                           )       CRIMINAL NO. 19-CR-30046-SMY
                                             )
JOSHUA P. BRECKEL,                           )
                                             )
                              Defendant.     )


                                  STIPULATION OF FACTS

       Steven Weinhoeft, United States Attorney for the Southern District of Illinois, and

Christopher Hoell, Assistant United States Attorney for said District, herewith enters into the

following Stipulation of Facts with the defendant:

       1.      Beginning in early 2016 and continuing until his arrest on July 8, 2018, Defendant

Joshua P. Breckel contacted dozens of minor females           ~hroughout   the United States and

internationally via a variety of social media platforms and messaging applications such as

Facebook, Instagram, MeetMe, LiveMe, Kik, and Snapchat.

       2.      Using false identities and usernames, Defendant obtained sexually explicit images

and videos from dozens of minor females by a variety of methods: purchasing the images from the

minors, pretending to enter into an online romance with the minors, and/or threatening the minors.

Defendant frequently asked the minors to include their face in the photos and videos or to hold up

3 fingers so he knew it was them in the images.

       3.      Once Defendant had obtained initial sexually explicit images from the minors, he

extorted and blackmailed many of them by threatening to send the images to their families, friends,

and online contacts if they did not continue to send Defendant new photos and videos. Some

victims complied with the extortion demands and some did not.
  Case 3:19-cr-30046-SMY Document 7 Filed 04/10/19 Page 2 of 4 Page ID #30




       4.      Defendant traded some of the images and videos that he received from the victims

with other individuals via the Kik mobile messaging app, exchanging them typically for other

images and videos of child pornography.

       5.      All of the communications, photos, videos and threatening messages were

transmitted over the Internet using a facility of interstate commerce: namely, a computer or cellular

phone connected to the Internet.

       6.      During April2018, Defendant persuaded, enticed and coerced A.A., a 15 year old

female living in California, to take and send to Defendant photos and videos of A.A. engaged in

sexually explicit conduct. These images were transmitted to Defendant via the Internet through the

Snapchat app on A.A.'s cell phone.

       7.      Also during April 2018, Defendant sent a series of threatening messages to A.A. in

California via the Internet through the Snapchat application. Defendant threatened to reveal images

of A.A. engaged in sexually explicit conduct to her family and social media friends unless she

continued to take and send to him videos and photos of her engaged in sexually explicit conduct.

       8.      Between December 2016 and January 2017, Defendant persuaded, enticed and

coerced K.O., a 15 year old female living in Illinois, to take and send to Defendant photos and

videos ofK.O. engaged in sexually explicit conduct. These images were transmitted to Defendant

via the Internet through the Snapchat app on K.O.'s cell phone.

       9.      From March 11 to April19, 2017, Defendant on at least 4 occasions traded photos

and videos of K.O. that met the federal definition of child pornography with unknown individuals

on the Kik messaging app. The photos and videos had been transported and shipped in interstate

commerce.

       10.     In February 2018, Defendant persuaded, enticed and coerced L.L., a 15 year old

female living in Pennsylvania, to take and send Defendant photos and videos of L.L. engaged in

sexually explicit conduct. These images were transmitted to Defendant via the Internet through the
  Case 3:19-cr-30046-SMY Document 7 Filed 04/10/19 Page 3 of 4 Page ID #31




Snapchat app on L.L.' s cell phone.

       11.     Also in February 2018, Defendant sent a series of threatening messages to L.L. in

Pennsylvania via the Internet through the Snapchat app. Defendant threatened to reveal images of

L.L. engaged in sexually explicit conduct to her family and social media friends unless she

continued to take and send him videos and photos of her engaged in sexually explicit conduct.

       12.     Between November 2017 and January 2018, Defendant persuaded, enticed and

coerced Z.B., a 12 year old female living in Illinois, to take and send to Defendant photos and

videos of Z.B. engaged in sexually explicit conduct. These images were transmitted to Defendant

via the Internet through the Snapchat app on Z.B.'s cell phone.

       13.     During April2018, Defendant persuaded, enticed and coerced B.A., a 16 year old

female living in Missouri, to take and send to Defendant photos and videos of B.A. engaged in

sexually explicit conduct. These images were transmitted to Defendant via the Internet through the

Snapchat app on B.A.'s cell phone.

       14.     On or about January 18, 2018, Defendant sent a series of threatening messages to

A.H., a 10 year old female living in Ohio. These messages were sent via the Internet through the

Snapchat messaging app. In these messages, Defendant threatened to kill A.H. unless A.H. sent

him photos and videos of A.H. nude and engaged in sexually explicit conduct.

       15.     On or about April19, 2018, Defendant sent a series of threatening messages to C.S.,

a 15 year old female living in New Jersey. These messages were sent via the Internet through the

Snapchat and Kik apps. Defendant threatened to partially nude images of C.S. to her family and

social media friends unless she continued to take and send him videos and photos of her engaged

in sexually explicit conduct.

       16.     C.S. reported the messages to her mother who contacted New Jersey. This

eventually lead to the FBI leading the investigation into Defendant.
  Case 3:19-cr-30046-SMY Document 7 Filed 04/10/19 Page 4 of 4 Page ID #32



        16.     All of Defendant's relevant actions and conduct took place in St. Clair County,

Illinois, within the Southern District of Illinois.



                                         SO STIPULATED:



                                                         STEVEN D. WEINHOEFT
                                                         United States Attorney



/JOSHUA P. BRECKEL
                                                            9~~
                                                         CHRISTOPHER HOELL
 Defendant                                            f.v/ Assistant United States Attorney



~-
JESSICA KOESTER
Attorney for Defendant


Date:   Lt./~/ I~
